Case 3:19-cv-00208-GMG Document 10-7 Filed 06/04/20 Page 1 of 2 PageID #: 369
                                                                                                                              GOVERNMENT                                    EXHIBIT




                                                           Acknowledgement                        of FederalFireatius                          Regulations
                                                                        Page    referraces        are    inATF P            33DOA      Sept      2005

                                                                                                                                  UlNumber
                                  ts        Frazier Dmid                                                                          1768075-2000-0216


             lQgk                                                                                                                                                           217   C
             I   DEFrNMONS
                               Ammunifion                                                                                                                                     47sli                          36

                              AU C Firearms                                                                                                                                   47811                           36

                               Curtes and         Relics                                                                                                                      478     1                      36
                  V4
                              Engaged        in the      Business                                                                                                             4 3 11                          37
                 ol           firearm frame                     Receiver
                                                           or                                                                                                                 47811                          37
                 B4
                                                                                                                                                                              478     U                       3S
                 D-1
                              Short Baff         tied Rifles            Shotguns                                                                                              47811                          40
                 bl-i

             2   MISCELLANEOUS PROXISIONS
                 11 I         Riflit   of Entry and Exmiit2tion                                                                                                               4823                           41

                 D2           Strawo        Purcliase                                                                                 473 128              General Infor t            15         69s166
                 b            Tracing Request from                    ATF                                                                                                   478 25a                          42

                              Compliance           witli    State      Law    Publicationr    ATFP            5300                                                            473-24                         41

                              Firearm Transportatim                                                                                                                           47S3S                          45
                 ZV
                 4            Repoiting          Thefts     or   Lossa ATF F            33   10   11                                                                        478     q9a                      45




                                                                                                                                                                              47S48                          49
                                                                                                                                                            478 45          478 49                   4S      49

                              Premises Covert                                                                                                                                 4-850                          49

                              Reportmg Changes                   of   Address    ATF F       5300 33                                                                          4-735                          49

                                                 Changes         in   Trade Narne                                                                                             47953                          49
                                  porting

                                  porting        Changes of           Control                                                                                                 478 54                         49

                                       nanuance            of   Busaws                                                                                     478    4 7       47S     IZZ              io      69


             4   CONDt CT0l BUSL ESS
                 055          Posting of License                                                                                                                              478    91                      51

                              Salts    or   Drli fties Between                Licensees                                                                     478       94      4795                           53

                              Gun Show           Guideanes                                                                                                                  478 100                          5
                                                    andNlail                                                                                                                  49
                 P            Out of    State                         Order   Sales                                                                                                  96                      53

                                            ed   Sales     and    Delm-eries                                                                                                  4   M 99                    54-5-5
                     4
                     1
                         t

                              MCS       Requvements                                                                                                     41102              4's      131         5-56          70

                              Ot wated            Serial        Number                                                                                                        478    3-1                     44

                              Youth     Handgun Safet v Act                   YHSA Sa1es               of Handguns                                          18    us C        922 t                       15-16

                              Youth     Handgun Saiety Act Poster andNotices                                                           I   S   U   S   C   9211 X-l         478     103    15-16          56-57

                              Secure Gun           Storaize       or   Sajktv   Dc ice                                       92   1
                                                                                                                                      a34          92Z z           K3 di XG                      3        16-1
                                                                                                                                                                                                S
                 E            Noa-re5jdent          Aleris                                                                             478 1 92             ATFRul            204-1        43        144-145

                              Salts    toLaw         Enforcement             Officers                                                                                       478     134                   70-71



             5
                 REQ         ICIRED    RECORDS
                              Retention          of Records                                                                                                                 43      IZ9                   6940
                              Transaction          Rccord ATF F 1473                                                                                                        478124                        64-66

                              Acquisition         and      Dispesition       Record                                                                                     4-3   12S e                          67

                              Report of Unhiple Handgun                       Ues ATF F 33 104                                                                             478    126a                       69

                              Personalfire2ims                                                                                                                             47S    125a                       68

                              Consignment            of Firearms         Also      see   QA            section     F   15                                               4791N a                  64         133


             6   STATE          LAWS AZ D LOCAL ORDD ANCES
                 ga           Rtiivw of          basic      concepts                                    waitirigpetio        ds concealed              carry     pe
                 Wr
                 Proilde         copy       of   form and explain requirements                           to   complet       e
                                                                                                               I   of   2
                                                                                                       Page




                                                                                                                                                                                                                   US00000023
Case 3:19-cv-00208-GMG Document 10-7 Filed 06/04/20 Page 2 of 2 PageID #: 370




                                                        Acknowledgement                          of federal Firearms Regulations
                                                                        Pa-ee references are         in ATE P 53004 Sept
                                                                                                                         22005

                                                                                                                                     luuNum1mr
                                              Fwler       David


             iluk
             7      GLZNSNIITTI             ACTIVITIES                                                                Ntv
                              Gurtsmithing                     Also see           QA       section      I   I                                                              473       1242                    64       IS
                              Gwisinith
                                                Recorrikeeping                                                                47S    124 a         1e kTF                      RIA     11              64 67          126
                              Firearras        AmmumtionExcisc                     Tax CouctM                                                                                     Pan     53



             8    NTADEALER                                                                                           NA        L2
                            Authorized           Oper2bous                                                                                                  AT           Ruling                                       1-1

                            General           Itifortnation
                                                                                                                                                       QSzA              M11      NI12                                Is

                            Special          Occupational         Tax                                                                                             4779    32      479    3                         85 8
                                                                                                                                                                                Part    4'9                        SM


                                            er Dtfirutten
                                                                                                                                                                                  47SIl                                 38
                                                        ad   6A                                                                                                                 M       112                        58-59
                                            mon Acimsmon                 IX5posihon        Record                                                  478      122            41 Q tji                     63-64          6S
                                                                                                                                    MATF-461 4713 924 143                              1022          it-52         9293
                                   Afirearms                                                                                                                479-111            4  79   1115                        94-95
                                              Amniwition           Excise         Tay      Contact      TTB                                                                      Put     3         1-377-S32-3271


             10   MXORTATION
                          Arms Export                 Centre Act ofl976                                           NIA          Efr                                             Pan 441                            99-101



                                                          1TION kL kYLfACTL7RERS
                                                      Definition
                                                                                                                   U
                                                                                                                                                            478    11     and    49     11                   38       83
                                                                                                                                                 TD      ATF-161                  4's 91                           5142
                                                                                                                                                   4   73                 478 125 i
                                                                                                                                                             123                              I              64S 6S
                                                                                                                                                                                Part9              1-87 882 3277
                                                                                                                                                                                47'9101                               93
                                ecial                          Tax
                                            Occupational                                                                                                        4N       32      479 37                            85-S
                                        I                                          S    Exportation         Report                                                              Part    i3         AV
             12   SCHOOLZONE                                                                                      NA
                          Ifffie     FFLs        premises fat           vvithin    10W    feet    ofa       school        zo Tadvi ethe            FEL          that     firearmsin           Possession

                          of    FFVs          customers      must be       unloaded        and   placed          in   a   locked     container      cr      a   locW           firearms rack that            is


                          onamotervehicle                    Also       advise     ofthe                                      the
                                                                                            specific            means               FFL   can   enswe           that their      ctist rrs            are net

                          inviol2tionoflSV SC                        922 i e-g           advise    customer               of State    hcense      permit options the                   u5e        eflockAke
                          containers            etc



                  Provide      copy ofform and                explain        requirem ents           to co         mplete

            The   itwesfigator explainedthe                  above      informtion        tome     orZ AOandansweredmyque
            information     I have received a cojr of this for my records                                       as a rertrence            I   iindetstand that this               4    onlv       2 central
            owniew      of the rqulawas and tb i I will be rcsionsible                               f           famaiariZing         MVsctfA th            al   of the laws ari                  regulations

                                                                   iness




            ATMebsite               ivivw atf gov                                                                                               Twine            Center
                                                                                                                                                                                                  Reporting Illefis
             Area    Office    P                                                                                                                I-300-iss 7133
            Ant r 111    0 CS                                                                     Page           2 of     2




                                                                                                                                                                                                                             US00000024
